Citation Nr: 1403074	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-21 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD), currently evaluated at 30 percent disabling.    

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel








INTRODUCTION

The Veteran served on active duty from November 2006 to May 2011.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania.  

In June 2013, the Veteran submitted a statement essentially claiming that his service-connected psychiatric disability prevents him from maintaining employment.  Other treatment records in the file raise the issue of a total disability evaluation based on individual unemployability (TDIU) as well.  See October 2013 VA examination; see also April 24, 2013 VA treatment record.  Accordingly, the Board has jurisdiction over this matter, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran received in-service psychiatric treatment.  See e.g., August 2012 Form 9 Appeal.  These service treatment records should be obtained and associated with the file.  See Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran asserts that his symptoms are worse than currently evaluated. Specifically, in his January 2012 notice of disagreement and his August 2012 substantive appeal, he indicated a worsening of symptoms since his June 2011 examination.  Therefore, the Veteran should be scheduled for a new VA examination to determine the current nature and severity of the Veteran's PTSD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Because the Veteran has both service-connected and nonservice-connected disabilities, an opinion should be obtained as to whether the Veteran's symptoms may be attributed to either his PTSD or his nonservice-connected traumatic brain injury.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Because there was an inferred claim for entitlement to a TDIU, the Veteran should be provided with appropriate notice, and be scheduled for a VA general medical examination regarding TDIU.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As a final matter, the Veteran has made several references regarding an inability to afford treatment for his service-connected PTSD.  The Board advises the Veteran that because service connection is in effect for PTSD, he is entitled to treatment free of charge for that disability at VA facilities.  He is encouraged to speak to a Regional Office representative or the information desk at any VA medical facility to set up such treatment.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Obtain all in-service hospitalization and mental health treatment records pertaining to the Veteran's in-service counseling and psychiatric treatment.

3. Obtain any VA treatment records from 2011 to present. 

4. After obtaining outstanding records, schedule the Veteran for a VA examination to determine the following:

(a) the current nature and severity of the service-connected PTSD.

In so doing, the examiner is requested to attempt (to the extent possible) to distinguish the effects of the service-connected PTSD and the nonservice-connected traumatic brain injury (TBI).  Please note if it is not possible to attribute the Veteran's symptoms to each disability separately.  

The examiner's attention is directed to the Veteran's contentions that his symptoms of TBI include depression, hypervigilance, agoraphobia, irritability, and anxiety.  See e.g., September 2013 VA examination; May 2012 claim (service connection for TBI).  

(b) the effect of the service-connected disabilities on the Veteran's ability to secure or follow a substantially gainful occupation, taking into consideration his educational and work experience.  

The examiner is requested to opine whether the service-connected PTSD; residuals of right ankle sprain; left leg laceration scar; and right leg radiculopathy neuropathy in sciatic distribution related to right ankle render the Veteran unable to secure and follow a substantially gainful occupation.  This opinion must be made without regard to age or any nonservice-connected disabilities.  

The examiner must review the entire claims file.  All opinions must be supported by a complete rationale.

5. After completing the development, as well as any other action deemed necessary, adjudicate the Veteran's increased rating claim and the claim of entitlement to TDIU.  If the benefit sought is denied, furnish the Veteran a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


